EXHIBIT 10.10(m)

THIRD AMENDMENT TO LEASE

(Northridge)

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
August 7, 2006 to be effective as of the Effective Date (as defined hereinbelow)
by and between SYUFY ENTERPRISES, L.P., a California limited partnership
(“Landlord”), and CENTURY THEATRES, INC., a California corporation (“Tenant”).

R E C I T A L S:

A. Landlord and Century Theatres of California Inc., a California corporation
(“Original Tenant”), entered into a certain Lease dated as of September 30, 1995
(the “Original Lease”), for certain premises located in Salinas, California.

B. The Original Lease has been previously amended by that certain (i) First
Amendment to Lease dated as of September 1, 2000 (the “First Amendment”), and
(ii) Second Amendment to Lease dated as of October 1, 2001 (the “Second
Amendment”); the Original Lease as heretofore amended is referred to herein as
the “Lease”).

C. Tenant has succeeded to the interests and assumed the obligations of Original
Tenant as the lessee under the Lease.

D. Landlord and Tenant now desire to further amend the Lease, upon the terms and
conditions set forth in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Lease is hereby modified and
amended, and Landlord and Tenant hereby agree, as follows:

1. Recitals Incorporated; Certain Defined Terms. The Recitals set forth above
are incorporated into this Amendment and shall be deemed terms and provisions
hereof, the same as if fully set forth in this Paragraph 1. Capitalized terms
that are used but not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Lease.

2. Effectiveness. The parties are entering into this Amendment in connection
with the contemplated acquisition of all the outstanding capital stock of
Century Theatres, Inc. by Cinemark Holdings, Inc. and Cinemark USA, Inc. (the
“Acquisition”) pursuant to a Stock Purchase Agreement dated as of the date
hereof (the “Stock Purchase Agreement”). This Amendment shall become
automatically effective upon, and only upon, the closing of the Acquisition (the
“Effective Date”). In the event the Acquisition is not consummated and the Stock
Purchase Agreement is terminated, this Agreement shall become void ab initio and
of no force and effect.

3. Initial Term of Lease and Extension Options. Notwithstanding anything to the
contrary in the Lease but subject to the provisions of the Lease applicable to
the exercise and validity of such Renewal Terms, the Initial Term of the Lease
is hereby extended to and shall expire on September 30, 2016 and rather than two
(2) Renewal Terms of five (5) years each (as provided in the Lease), Tenant
shall have the option to extend the Initial Term for four (4) consecutive
Renewal Terms of five (5) years each, followed by one (1) additional and final
Renewal Term of four (4) years.

 

1



--------------------------------------------------------------------------------

4. Landlord’s Recapture Right. If, at any time during the term of the Lease,
Tenant fails to satisfy the Operating Condition (defined below), for reasons
other than Excused Closure (defined below), and such failure continues for six
(6) consecutive months or more, then upon notice from Landlord to Tenant at any
time thereafter (provided that the Operating Condition remains unsatisfied),
Landlord shall have the right to terminate the Lease and to recapture the Leased
Premises, without payment to Tenant, effective upon the date set forth in
Landlord’s termination notice (but not sooner than thirty (30) days after the
date of the termination notice).

The term “Operating Condition” shall mean and require that the entire Leased
Premises is being continuously operated and regularly open for business to the
general public as a motion picture theater complex in accordance with the Lease,
at least on such days and at such times that a majority of Century’s and
Cinemark’s other motion picture theater complexes in the County of Monterey
typically are open and operating. The term “Excused Closure” shall mean
(i) periods of construction, alterations, renovation, remodeling and repair of
the Leased Premises undertaken in accordance with this Lease (including repairs
and restoration following damage or destruction due to fire or other casualty)
provided that Tenant (A) prosecutes such work to completion with reasonable
diligence, (B) exercises its reasonable efforts to minimize the length of time
of such closure, and (C) exercises its reasonable efforts to limit the number of
motion picture screens at the Premises that are not operated due to such
closure; (ii) periods when Tenant cannot practicably operate its business in the
Premises as a consequence of force majeure; and (iii) additional periods, not to
exceed four (4) days in any Lease Year, when Tenant in its sole discretion
elects not to operate its business in the Leased Premises.

5. Self-Insurance of Property/Casualty Risks. Notwithstanding anything to the
contrary set forth in the Lease, during any period in which Tenant maintains a
Net Worth (as defined below) of at least One Hundred Million Dollars
($100,000,000.00), Tenant may self insure the so-called “physical property
damage insurance” otherwise required to be maintained by Tenant pursuant to the
Lease. As used herein, the “Net Worth” of Tenant at any given time shall mean an
amount equal to the sum of (A) the product of (1) Tenant’s so-called EBITDA
(i.e., earnings before interest, income taxes, depreciation and amortization),
calculated in accordance with commercially reasonable past practice preceding
the Effective Date by Tenant’s parent corporation, over the 12-month period
immediately preceding the time of measurement, multiplied by (2) eight (8), plus
(B) the amount of cash and cash equivalents held by Tenant on the most recent
anniversary of Tenant’s annual insurance renewal date, minus (C) the amount of
outstanding funded debt of Tenant on the determination date.

 

2



--------------------------------------------------------------------------------

6. Damage and Destruction – Repairs by Tenant. Notwithstanding anything to the
contrary contained in the Lease, the following shall apply to repairs and
restoration upon damage or destruction:

(A) Tenant’s Obligation to Repair. If the Leased Premises are damaged or
destroyed by any peril after the Commencement Date of this Lease, then Tenant
shall repair the damage and restore the Leased Premises in accordance with this
Section, except as provided in subsection (B) hereinbelow. Unless Tenant is not
required to effect the repairs and restoration pursuant to subsection (B) below,
Tenant shall promptly apply for and diligently seek to obtain all necessary
governmental permits and approvals for the repair and restoration of the Leased
Premises and, upon issuance of such governmental permits and approvals, promptly
commence and diligently prosecute the completion of the repairs and restoration
of the Leased Premises (to the extent permitted by applicable law) to
substantially the same condition in which the Leased Premises were immediately
prior to such damage or destruction (subject to any alterations which Tenant
would be permitted to make to the Leased Premises pursuant to this Lease).

(B) Damage in Excess of 20%. If the Leased Premises are damaged or destroyed by
fire or other casualty which occurs in the last two (2) years of the Initial
Term or any Renewal Term and Tenant has no further options to extend the term of
the Lease, and if the cost to repair such damage or to restore the Leased
Premises as required in subsection (A) exceeds twenty percent (20%) of the
replacement cost of the Leased Premises (as determined by an independent
architect selected by Tenant and approved by Landlord in Landlord’s reasonable
discretion) and such damage makes it impracticable to operate the Leased
Premises in the reasonable business judgment of Tenant, then (i) Tenant shall
have the option, upon notice to Landlord not later than one hundred eighty
(180) days following the occurrence of the applicable casualty, not to undertake
the repairs and restoration of the Leased Premises, and (ii) if Tenant so elects
not to undertake the repairs and restoration, then Tenant nevertheless shall
raze Tenant’s Building and remove from the Leased Premises all building
materials and debris and all underground installations that serve only the
Leased Premises (including the footings and foundations of Tenant’s Building and
the utility lines serving Tenant’s Building) and restore the surface of the
Premises to a graded and landscaped surface.

Notwithstanding anything to the contrary contained in the Lease, the proceeds of
any property insurance maintained by Tenant (including proceeds of
self-insurance, if applicable), net of actual-out-of-pocket costs to adjust and
settle the loss, shall be distributed to and used by Tenant, in accordance with
the Lease.

7. Permitted Assignments and Release. Notwithstanding anything in the Lease to
the contrary, the following shall apply and control:

Subject to the next sentence, Tenant may sublet or assign this Lease only upon
receipt of Landlord’s written consent which consent Landlord agrees shall not be
unreasonably withheld, delayed or conditioned. Notwithstanding anything in this
Lease to the contrary, its is agreed that at any time during the term of this
Lease, Tenant may, without Landlord’s consent or approval (but only upon prior
written notice to Landlord), assign this Lease or sublet the Leased Premises to:
(i) any wholly-owned subsidiary of Tenant, (ii) any corporation, trust,
partnership or individual that owns fifty percent (50%) or more of the issued
and outstanding

 

3



--------------------------------------------------------------------------------

stock of Tenant, or (iii) any legal entity that is engaged in the motion picture
exhibition business and operates motion picture theater complexes containing at
least 100 theater screens (auditoria), excluding the Leased Premises and any
other premises concurrently being acquired from Tenant. A change in control of
Tenant shall not constitute an assignment of this Lease requiring Landlord’s
consent or approval, provided, however, that if any assignee under clause
(i) above ceases to be a wholly owned subsidiary of Tenant, then the same shall
be deemed to constitute an assignment which is prohibited without Landlord’s
approval under Article XI of the Lease.

If Tenant shall assign this Lease pursuant to clause (ii) or clause (iii) above,
and provided that (A) the assignee assumes in writing all obligations of Tenant
under the Lease and delivers such executed written assumption to Landlord, and
(B) Landlord shall have received from assignee’s chief financial officer or
controller a certification that the Net Worth of the assignee (determined as
provided above) equals or exceeds $100,000,000.00 calculated in accordance with
Cinemark USA, Inc.’s methodology in calculating Net Worth as set forth in
Section 5 hereof, then Tenant shall be released of any and all liability
thereafter arising under the Lease. Except as expressly provided above, no
assignment, subletting or other transfer of the Lease or the Leased Premises
shall relieve or release Tenant from any liabilities or obligations arising
under the Lease.

8. Leasehold Financing. Notwithstanding anything to the contrary contained in
the Lease, Tenant shall have the right, without Landlord’s consent to encumber
the leasehold estate created under the Lease and/or to grant a security interest
in Tenant’s removable trade fixtures, furnishings and equipment located within
the Leased Premises (but not to encumber Landlord’s fee interest in the
Premises), to secure financing provided to Tenant by any bank, thrift
institution, insurance company or other institutional lender. Tenant agrees to
notify Landlord of any such encumbrance. With respect to any such leasehold
financing (and provided that Tenant is not in default under the Lease beyond any
applicable notice or cure period), upon thirty (30) days prior written request
from Tenant, Landlord will execute and deliver to the secured lender a
“Landlord’s Agreement” in the form attached hereto as Exhibit “A-1”.

9. Memorandum of Lease. On the Effective Date, Landlord and Tenant will enter
into and record a short form memorandum of the Lease, in the form of
Exhibit “A-2” attached hereto or otherwise in proper form for recording. Tenant
shall be solely responsible for the cost of recording the memorandum, including
(if applicable) any transfer taxes that may be due and payable in connection
with the Lease.

10. Gross Sales. Notwithstanding anything in the Lease to the contrary the
definition of Gross Sales shall be as follows:

“Gross Sales” shall mean the total amount of all revenues (whether in cash or
credit) generated or derived from the conduct of any business at the Leased
Premises, including (without limitation) all box office receipts of or at the
Leased Premises (including receipts from tickets or gift certificates redeemed
at the Leased Premises regardless of the point of sale), as well as any and all
receipts from the sale of goods, services, merchandise, beverages, food, vending
machines

 

4



--------------------------------------------------------------------------------

and video games at the Leased Premises; provided, however, that the following
shall be excluded from “Gross Sales” (i) credits and refunds made with respect
to admissions or other sales otherwise included in Gross Sales, (ii) all
federal, state, county and city admission taxes, sales and use taxes,
entertainment taxes, royalty taxes, gross receipt taxes and other similar taxes
now or hereafter imposed and owing to the taxing authority by Tenant (whether
such taxes are collected from customers separately from the selling price of
admission tickets or absorbed by Tenant); (iii) receipts from the sale of gift
certificates or tickets sold but not redeemed at the Leased Premises; (iv) with
respect to any tickets or admissions ordered or paid for over the internet and
redeemed at the Leased Premises, the portion (if any) of the sale price that
exceeds Tenant’s actual box-office ticket price; (v) sales price for merchandise
returned, (vi) amounts retained by credit card issuers, (vii) sales outside of
the ordinary course of business, (viii) amount of credit card sales deemed
uncollectible, (ix) advertising revenues including without limitation media,
sponsorship, and promotional advertising of any kind, and (x) the receipts of or
from so-called “four-wall deals” with a party that is not affiliated with
Tenant, except that the portion thereof or other amounts paid to Tenant in
connection with such “four-wall deals” shall be included in “Gross Sales” under
this Lease. Commissions or surcharges paid to agencies or other third parties
not affiliated with Tenant for selling tickets or processing credit card
transactions, and any sums paid to third parties not affiliated with Tenant for
the use or rental of vending machines, pay telephones, amusement machines and
other similar devices shall be deducted from “Gross Sales” (if and to the extent
previously included in “Gross Sales”).

11. Taxes. Notwithstanding any other provision of the Lease or this Amendment to
the contrary, if during the ten (10) year period immediately following the
Effective Date, any sale or change in ownership of the Premises (or against the
Entire Premises, if the Premises are not separately assessed) is consummated by
Landlord and, as a result, all or part of the Premises (or Entire Premises, if
applicable) are reassessed (a “Reassessment”) for real property tax purposes by
the appropriate governmental authority under the terms of Proposition 13 (as
adopted by the voters of the State of California in the June 1978 election) or
the terms of Article XIIIA of the Constitution of the State of California, then
the terms of this Section shall apply. For purposes of this Section, the term
“Tax Increase” shall mean that portion of the annual real estate taxes assessed
against the Premises (or the Entire Premise, if applicable), as calculated
immediately following the Reassessment, that is attributable solely to the
Reassessment. Accordingly, a Tax Increase shall not include any portion of the
real estate taxes, as calculated immediately following the Reassessment, that
is:

 

  (i) Attributable to the assessment of the value of the Premises (or Entire
Premises, if applicable) prior to the Effective Date;

 

  (ii) Attributable to the annual inflationary increases in real estate taxes;
or

 

  (iii) Attributable to the sale of Landlord’s ownership interest in Tenant on
or about the Effective Date, or attributable to the execution of this Amendment
or any extension of the Term of this Lease on the Effective Date or thereafter.

 

5



--------------------------------------------------------------------------------

During the five (5) year period immediately following the Effective Date, Tenant
shall not be obligated to pay any portion of any Tax Increase relating to a
Reassessment.

Commencing on the fifth (5th) anniversary of the Effective Date, and continuing
until the tenth (10th) anniversary of the Effective Date, Tenant shall be
obligated to pay annually only the portion of a Tax Increase relating to a
Reassessment that is equal to (or less than) an increase of four percent
(4%) per annum, compounded annually, from the Effective Date, in the annual
amount owed by Tenant for real estate taxes under the terms of the Lease, from
the annual amount owed by Tenant for real estate taxes under the terms of the
Lease in calendar 2006.

The terms and provisions of this Section shall not apply to any increase in real
estate taxes which results from or is attributable to any occurrence, fact or
circumstance other than a sale by Landlord of Landlord’s interest in the
Premises or a transfer effected by Landlord which is treated as a sale by the
local taxing authorities under Proposition 13 (excluding those matters
identified in clause (iii) above). This Section shall not apply from and after
the tenth (10th) anniversary of the Effective Date of this Amendment.

12. Alterations by Tenant.

Notwithstanding anything in the Lease to the contrary, the following shall apply
and control:

Tenant shall have the right from time to time, at its sole cost and expense, to
make non-structural interior alterations, improvements, or changes in the Leased
Premises as Tenant shall deem necessary or beneficial consistent with Tenant’s
exclusive use of the Leased Premises as a motion picture theatre complex and if
Tenant undertakes such work, Tenant must pursue such work until completion.
Tenant shall fully and completely indemnify Landlord against any mechanics’ or
other liens in connection with the making of such alterations and changes, and
shall pay all costs, expenses, and charges thereof. Alterations, changes and
improvements shall be performed in a first-class manner and must comply with all
laws, zoning regulations and ordinances, and any conditions on permits issued
pursuant thereto. If it is necessary in Tenant’s reasonable judgment to close
any of the motion picture screens during the period in which any of Tenant’s
work permitted hereunder is performed, said closure(s) shall be effected only in
accordance with the provisions governing an “Excused Closure”, as that term is
defined in Section 4 of this Amendment.

13. Rooftop Equipment and Access. Tenant shall have the exclusive right to
install, operate, repair, replace and maintain satellite dishes and/or other
communication transmission devices (collectively “Rooftop Equipment”) on the
roof of the theatre necessary or appropriate to accept any transmission of
signals to the theatre for all permitted uses, including without limitation, for
movies, advertising, concerts, telecasts, corporate meetings or communications
and the like; but Tenant shall be prohibited from entering into any leases or
licenses with any third parties for retransmission from such Rooftop Equipment,
and Tenant shall not retransmit such signals to a third party outside of the
Leased Premises. Landlord shall not use, or permit any person or entity (other
than Tenant), to use the roof or exterior walls of the theatre for any purpose
whatsoever, and Landlord agrees not to enter into any leases or licenses with
third parties for the use of the theater rooftop. Landlord shall be responsible
for any damage to the

 

6



--------------------------------------------------------------------------------

rooftop caused by the Landlord or a third party that enters onto the theatre
rooftop with Landlord’s permission, and Landlord shall indemnify and hold Tenant
harmless from all loss, cost, damage or expense which Tenant incurs as a result
of the acts or omissions of said third party or their agents or employer. Tenant
hereby indemnifies and agrees to hold Landlord and Landlord’s successors and
assigns harmless from all loss, cost, damage or expense which Landlord incurs as
a result of the actions of Tenant, or its agents or employees in installing and
utilizing Rooftop Equipment as permitted hereunder.

14. Alterations and Development by Landlord. Landlord agrees that with respect
to the Entire Premises, the following restrictions shall apply to Landlord’s
usage and improvement thereof:

 

  (i) Any alterations or new construction to the Entire Premises or contiguous
property owned or controlled by Landlord or its affiliates as of the Effective
Date (the “Contiguous Property”) may be made without Tenant’s consent only if
such alterations or new construction do not materially and adversely affect
Tenant’s operations (including, without limitation, parking, access, ingress and
egress to the theatre building and visibility of the theatre building and/or
on-building theatre signage). Any such alterations or new construction on the
Entire Premises and any cross parking or cross access arrangements between the
Entire Premises and the Contiguous Property will first be submitted to Tenant
for approval, not to be unreasonably withheld or delayed, and Tenant shall be
required to identify the manner in which Tenant’s operations are so affected. If
Landlord and Tenant are unable to agree on whether such alteration or new
construction materially and adversely affects Tenant’s operations, including
without limitation, parking, access, ingress and egress and visibility, the
parties agree to submit the issue to binding arbitration pursuant to the Lease.

 

  (ii) Landlord shall not lease, sell or use any space on Non-leased Premises or
the Contiguous Property for operating a motion picture theatre.

 

  (iii) Subject to existing leases, licenses and operating agreements, Landlord
shall not lease, license, enter into an operating agreement for, sell or use any
space on Non-leased Premises for operating the following: a bowling alley; a bar
or lounge (other than a bar or lounge that is connected with a restaurant,
deriving fifty percent (50%) of its revenues from the sale of food); a liquor
store (other than first-class or upper-end wine or liquor store such as
“BevMo”); a bulk candy store, (other than upper-end candy stores such as Godiva,
Sees, Rocky Mountain Chocolates and similar concepts); a popcorn store; a
massage parlor or adult (i.e., pornographic) book store.

 

  (iv) Landlord shall not place any carts, kiosks or other temporary structures
selling food and/or beverages within common areas of the Entire Premises unless
such carts, kiosks or other structures are more than 500 feet from the theatre.
Such carts and kiosks may not sell any food or beverages sold in the theatre.
Landlord shall not place any vending machines selling food and/or beverages on
the common areas of the Entire Premises unless such vending machines are more
than 500 feet from the theatre.

 

7



--------------------------------------------------------------------------------

  (v) Any new buildings shall be limited to retail, restaurant, residential
and/or office uses.

15. Permitted Use and Operations. From and after the Effective Date, Tenant
shall be permitted to use and operate the Leased Premises as and only as: a
first-class motion picture theatre complex (whether operated as a so-called
“first-run” theatre, a “second run” theatre, and/or an “art house” theatre). In
no event shall Tenant be permitted to operate the Leased Premises as a so-called
“adult” theater complex.

16. Removal of Equipment, Surrender and Demolition. Upon the expiration of the
Term or earlier termination of the Lease, and provided Tenant is not in default
under the Lease beyond applicable notice and cure periods, and said earlier
termination is not due to Tenant’s default under the Lease, then for a period
extending forty-five (45) days beyond the date of said expiration or
termination, Tenant shall be permitted to remove any and all furniture, fixtures
and equipment owned and installed by Tenant in, on or to the Leased Premises.
Such removal shall be: (a) at Tenant’s sole cost and expense; (b) conducted in
such manner that no liens or claims shall arise or exist in connection
therewith; (c) conducted in a manner to avoid unreasonable interference with the
activities of Landlord and subsequent tenants or occupants upon the Leased
Premises and Tenant shall repair all damages caused by such removal.

Upon surrender of the Leased Premises by Tenant and removal of its equipment
pursuant to the terms of the Lease and this Amendment, Landlord shall be
responsible for the cost of any demolition of the Leased Premises and site
grading and restoration as a result, except as otherwise provided in the Lease.
Such demolition shall be undertaken in Landlord’s sole discretion and at such
times, manner and upon such events as Landlord solely shall determine.

17. California Remedies. Landlord’s remedies upon a default under the Lease
shall include, without limitation, the following:

Even though Tenant has breached the Lease and/or abandoned the Premises, this
Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession, and Landlord may enforce all of its rights and
remedies under this Lease, including (but without limitation) the right to
recover Rent as it becomes due. Landlord has the remedy described in
Section 1951.4 of the Civil Code of the State of California or any successor
code section (Landlord may continue the Lease in effect after Tenant’s breach
and abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations). Acts of maintenance,
preservation or efforts to lease the Premises or the appointment of receiver
upon application of Landlord to protect Landlord’s interest under this Lease
shall not constitute an election to terminate Tenant’s right to possession.

 

8



--------------------------------------------------------------------------------

18. Termination of Lease and Lessee’s Right to Possession. Section 15.02(C) of
the Lease shall be deemed deleted in its entirety and replaced with the
following:

“If an event of default occurs, Landlord shall have the right, with or without
notice or demand, immediately (after expiration of the applicable grace periods)
to terminate this Lease, and at any time thereafter recover possession of the
Premises or any part thereof and expel and remove therefrom Tenant and any other
person occupying the same, by any lawful means, and again repossess and enjoy
the Premises without prejudice to any of the remedies that Landlord may have
under this Lease, or at law or equity by reason of Tenant’s default or of such
termination. Should Landlord terminate this Lease pursuant to foregoing,
Landlord shall have all the rights and remedies of a landlord provided by
Section 1951.2 of the Civil Code of the State of California, or successor code
section. Upon such termination, in addition to any other rights and remedies to
which Landlord may be entitled at law or in equity, Landlord shall be entitled
to recover from Tenant:

(1) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

(2) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that the Tenant proves could have been reasonably
avoided;

(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that the Tenant proves could be reasonably avoided;

(4) any other amount, and court costs, necessary to compensate Landlord for all
the detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which, in the ordinary course of things, would be likely to
result therefrom; and

(5) for any other sums due.”

19. Notices. The notices provisions of the Lease, as the case may be, shall be
deemed deleted in their entirety and replaced with the following:

(a) Except as otherwise expressly and specifically in this Lease provided, a
bill, demand, statement, consent, notice or other communication (“notice”) which
either party may desire or be required to give to the other party shall be
deemed sufficiently given or rendered if in writing, delivered personally to the
party to be charged therewith or sent by certified mail (return receipt
requested) or private express mail courier service (postage or delivery or
courier fees fully prepaid) addressed to such party at the addresses set forth
in subparagraph (c) below (including the addresses for copies of notices) and/or
at such other address(es) as such party shall designate to the other party by
notice given as herein provided. If Landlord is notified of the identity and
address of Tenant’s Leasehold Mortgagee, Landlord shall give such party any
notice served upon Tenant hereunder to the last known address of such Leasehold
Mortgagee as provided by Tenant

 

9



--------------------------------------------------------------------------------

to Landlord by certified mail or private express courier service. If Tenant is
notified of the identity and address of Landlord’s mortgagee, Tenant shall give
such mortgagee any notice served upon Landlord hereunder to the last known
address of such mortgagee as provided by Landlord to Tenant, by certified mail
or private express courier service.

(b) Any notice given in accordance with the foregoing provisions of this Section
shall be deemed effective upon the earlier of (i) if the notice is personally
delivered, the date actually received by intended recipient, (ii) if the notice
is sent by certified mail, five (5) days after the same is mailed, or (iii) if
the notice is sent by private overnight courier service (e.g., Federal Express.
DHL or similar courier), one (1) day after the same is delivered to or picked up
by such courier. Rejection or refusal to accept a notice or the inability to
deliver same because of a changed address of which no notice was given shall be
deemed to be a receipt of the notice sent. Notwithstanding any provision to the
contrary contained in this Lease, no provision in this Lease shall preclude
service of notices in accordance with Section 1162 of the California Code of
Civil Procedure or any similar and/or successor code sections.

(c) Addresses for Notices to Landlord and Tenant.

Notices are to be delivered, mailed or couriered to the following address(es):

 

  To Landlord:    Syufy Enterprises, L.P.      150 Pelican Way      San Rafael,
California 94901      Attention: President   with a copy to:    Syufy
Enterprises, L.P.      150 Pelican Way      San Rafael, California 94901     
Attention: General Counsel   and a copy to:    DLA Piper      203 North LaSalle
     Suite 1900      Chicago, IL 60601      Attention: David Sickle, Esq.   To
Tenant:    Century Theatres, Inc.      c/o Cinemark, Inc.      3900 Dallas
Parkway      Suite 500      Plano, TX 75093      Attention: Legal Department

 

10



--------------------------------------------------------------------------------

Tenant and Landlord may change their respective addresses for purposes of this
Section by giving written notice of such change to the other.

20. Miscellaneous Amendments. Notwithstanding anything contained herein to the
contrary, whenever any of the terms “Leased Premises”, “Demised Premises” or
“Premises” (and whether or not capitalized) is used herein, it shall be
understood to mean the “premises leased hereby”; and whenever the term “Entire
Premises” is used herein (and whether or not capitalized), it shall be
understood to mean all of the contiguous land and buildings owned by Landlord at
this location, which include the premises leased hereby; and any and all
references to “Syufy Enterprises, L.P., a California limited partnership” (with
or without L.P. in the name and whether or not limited partnership is
capitalized) shall be understood to mean Landlord. The term “Non-leased
Premises” shall mean the Entire Premises less the Leased Premises.

21. Effect of Amendment. The Amendment modifies and amends the Lease, and the
terms and provisions hereof shall supersede and govern over any contrary or
inconsistent terms and provisions set forth in the Lease. The Lease, as
previously amended and as hereby further amended and modified, remains in full
force and effect and is hereby ratified and confirmed. All future references in
the Lease to the “Lease” shall mean and refer to the Lease, as amended and
modified by this Amendment.

[Signatures Appear on Next Page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date herein above provided.

 

Landlord: SYUFY ENTERPRISES, L.P., a California limited partnership By:  

/s/ Raymond W. Syufy

Name:   Raymond W. Syufy Title:   CEO Tenant: CENTURY THEATRES, INC., a
California corporation By:  

/s/ Thomas J. Owens

Name:   Thomas J. Owens Title:   Senior Vice President-Real Estate

 

12